        Case 3:18-cr-00049-LRH-CLB Document 194 Filed 07/01/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CHRISTOPHER P. FREY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10589
 4   201 W. Liberty Street, Suite 102
     Reno, Nevada 89501
 5   (775) 321-8451/Tel.
     (775) 784-5369/Fax
 6   chris_frey@fd.org

 7   Attorney for ERIC ROMERO-LOBATO

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                            Case No. 3:18-cr-00049-LRH-CLB
12
                   Plaintiff,                             ORDER APPROVING
13                                                        STIPULATION TO CONTINUE
            v.
14                                                        SENTENCING HEARING
     ERIC ROMERO-LOBATO,                                  (SECOND REQUEST)
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and CHRISTOPHER P. FREY, Assistant Federal

20   Public Defender, counsel for ERIC ROMERO-LOBATO and NICHOLAS A. TRUTANICH,
21   United States Attorney, and MEGAN RACHOW, Assistant United States Attorney, counsel for
22
     the UNITED STATES OF AMERICA, that the Sentencing hearing set for July 9, 2020, at 1:30
23
     PM, be vacated and continued to August 20, 2020 at 1:30 PM.
24
25          The continuance is necessary for the following reasons:

26
        Case 3:18-cr-00049-LRH-CLB Document 194 Filed 07/01/20 Page 2 of 3




 1          1.      This is a joint request by counsel for the Government and counsel for the
 2   Defendant, Mr. Romero-Lobato.
 3
            2.      The additional time requested by this Stipulation is reasonable pursuant to
 4
     Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 5
 6   change any time limits prescribed in this rule.”

 7          3.      Both counsel request this additional time in order to allow adequate time to
 8   research sentencing issues and to prepare for the sentencing hearing.
 9
            4.      Mr. Romero-Lobato is detained and agrees to the continuance. Specifically, Mr.
10
     Romero-Lobato was informed that the continuance will allow defense counsel to continue to
11
12   gather documents in support of the hearing and provide continuity of counsel.

13          5.      There appears to be no reason why sentencing could not be further delayed, as
14   further delay would not harm the interests of justice (ECF No. 188), and Mr. Romero-Lobato
15
     is still pending trial and a final disposition in Case No. 3:18-CR-0047-LRH-CLB, which is
16
     currently on appeal in the Ninth Circuit Court of Appeals.
17
18          6.      This is the second request for continuance of the sentencing hearing.

19          DATED this 29th day of June, 2020.
20
         RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
21       Federal Public Defender                            United States Attorney

22
      By /s/ Christopher P. Frey                   . By      /s Megan Rachow                 .
23       CHRISTOPHER P. FREY                                MEGAN RACHOW
         Assistant Federal Public Defender                  Assistant United States Attorney
24       Counsel for                                        Counsel for the Government
         ERIC ROMERO-LOBATO
25
26
                                                        2
        Case 3:18-cr-00049-LRH-CLB Document 194 Filed 07/01/20 Page 3 of 3




 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for
 4
     July 9, 2020, at 1:30 PM, be vacated and continued to August 20, 2020 at 1:30 PM.
 5
                                                       This is good LRH signature

 6
            DATED this 30th day of June, 2020.
 7
 8
 9
                                                 ______________________________________
10
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
